DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14-17 of U.S. Patent No. 10,699,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 2 of the application are taught by claim 12 of the patent; the limitations of claim 9 of the application are taught by claim 14 of the patent; the limitations of claim 10 of the application are taught by claim 15 of the patent; the limitations of claim 11 of the application are taught by claim 17 of the patent; the limitations of claim 12 of the application are taught by claim 16 of the patent.
Claims 1-4, 8 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 19 of copending Application No. 16/915605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 2 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0018723 to Nagla et al. (Nagla et al.) in view of US Patent Application Publication 2008/0147491 to Robinson et al. (Robinson et al.).

As to claim 1, Nagla et al. discloses an electronic toll data collection management system, comprising: a plurality of nodes, wherein the toll collection point 
However, Robinson et al. discloses a data collection management system comprising a toll collection point and indicating a debit to an account of a driver based on data transmitted from a vehicle (see paragraphs [0025], [0102]-[0104], [0018]-[0121], 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made at least one of the plurality of nodes of Nagla et al. a toll collection point and encrypting a new block indicating a debit to an account of an operator of a vehicle, wherein the account is identifiable through the transmitted data from the transmitter as taught by Robinson et al. in order to identify vehicles on toll roads and facilitate toll transactions.  The modification involves the use of a known data collection management system with a known data collection application to achieve predictable results.

As to claim 2, Nagla et al. as modified by Robinson et al. above discloses a camera, wherein the camera is configured to capture an image of the vehicle as it passes through the toll collection point (see paragraphs [0025], [0102]-[0104], [0018]-[0121], [0127] and [0129] of Robinson et al.).

As to claim 3, Nagla et al. as modified by Robinson et al. above discloses the transmitter transmits data as electromagnetic waves to the receiver, wherein the receiver processes the electromagnetic waves as electrical currents, where the receiver sends the electrical currents to the computing system (see paragraphs [0052] and [0221]-[0226] of Nagla et al.).



As to claim 5, Nagla et al. as modified by Robinson et al. above discloses there is limited access to the blockchain within the distributed ledger based on an operating entity of each one of the plurality of nodes (see paragraphs [0127] and [0128] of Nagla et al.).

As to claim 8, Nagla et al. as modified by Robinson et al. above discloses the receiver is configured to actuate the nearby transmitter through radio-frequency identification (see paragraphs [0025], [0102]-[0104], [0018]-[0121], [0127] and [0129] of Robinson et al.).

As to claim 9, Nagla et al. as modified by Robinson et al. above discloses the plurality of nodes comprises a first node and a second node, wherein the first node operates under a regulating company of the toll collection point, wherein the second node operates under a third party (see paragraphs [0025], [0102], [0103], [0018]-[0121] and [0129] of Robinson et al.).



As to claim 11, Nagla et al. as modified by Robinson et al. above discloses the second node is configured to: search a second blockchain with the extracted data to find matching data; and broadcast the matching data to the plurality of nodes, wherein the first node is configured to access the matching data within the distributed ledger (see paragraphs [0025], [0102], [0103], [0018]-[0121], and [0129] of Robinson et al.; see also paragraphs [0006], [0052], [0087], [0091], [0123], [0130]-[0136], [0139], [0154]-[0157], [0161]-[0164], and [0221]-[0226] of Nagla et al.).

As to claim 12, Nagla et al. as modified by Robinson et al. above discloses the second node is configured to: search an external database with the extracted data to find matching data; and broadcast the matching data to the plurality of nodes, wherein the first node is configured to access the matching data within the distributed ledger (see paragraphs [0025], [0102], [0103], [0018]-[0121], and [0129] of Robinson et al.; see also paragraphs [0006], [0052], [0087], [0091], [0123], [0130]-[0136], [0139], [0154]-[0157], [0161]-[0164], and [0221]-[0226] of Nagla et al.).


s 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0147491 to Robinson et al. in view of US Patent Application 2018/0018723 to Nagla et al.

As to claim 13, Robinson et al. discloses a method of identifying an operator of a vehicle, comprising: actuating a transmitter to operate via radio-frequency identification; transmitting data from the transmitter to a receiver disposed at a toll collection point; broadcasting, by a computing system, the transmitted data to a plurality of nodes, wherein each of the plurality of nodes comprises a processor, a memory unit, and a bus, wherein each of the plurality of nodes is connected to each other over a communication network, wherein each of the plurality of nodes has access to a copy of a distributed ledger, verifying and recording a transaction occurring within the distributed ledger, and indicating a debit to an account of the operator of the vehicle, wherein the account is identifiable through the transmitted data from the transmitter (see paragraphs [0025], [0102]-[0104], [0018]-[0121], and [0129]).  Robinson et al. does not expressly disclose utilizing blockchain protocols.
However, Nagla et al. discloses utilizing blockchain protocols with a plurality of nodes in a vehicle identification application (see paragraphs [0006], [0052], [0087], [0091], [0123], [0130]-[0136], [0139], [0154]-[0157], [0161]-[0164], and [0221]-[0226]) for the purpose of providing secure records and transactions information.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have utilized blockchain protocols with the method of Robinson et al. as taught by Nagla et al. in order to provide secure records and 

As to claim 14, Robinson et al. as modified by Nagla et al. above discloses each of the plurality of nodes is configured to update their respective copies of the distributed ledger after the addition of the new block (see paragraphs [0036], [0045], [0123], and [0212] of Nagla et al.).

As to claim 15, Robinson et al. as modified by Nagla et al. above discloses capturing, by a camera, an image of a vehicle as it passes through the toll collection point (see paragraphs [0025], [0102]-[0104], [0018]-[0121], and [0129] of Robinson et al.).

As to claim 16, Robinson et al. as modified by Nagla et al. above discloses the computing system is further configured to: flag the image of the vehicle; and broadcast the flagged image as data to the plurality of nodes (see paragraphs [0088], [0089], [0123], and [0210] of Nagla et al.; see also paragraph [0025] of Robinson et al.).

As to claim 20, Robinson et al. as modified by Nagla et al. above discloses there is limited access to the blockchain within the distributed ledger based on an operating entity of each one of the plurality of nodes (see paragraphs [0127] and [0128] of Nagla et al.).


Allowable Subject Matter
Claims 6, 7 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 6 and 18, the prior art of record does not show the blockchain having a fork with a first side and second side with one side designated as invalid along with the other limitations of the claims.  As to claim 17, the prior art of record does not show broadcasting displacement of a barrier inhibiting the vehicle to the plurality of nodes along with the other limitations of the claim. Claims 7 and 19 also contains allowable subject matter for further limiting the allowable subject matter of the claims from which they depend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publications 2008/0120172 to Robinson et al. and 2017/0048216 to Chow et al. and European Patent EP 0998073 A2 to Kawasaki show electronic data collection management using a plurality of nodes.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.